PRÉSIDENCE DE LA REPUDLIQUE

GECRETARTAT GENCRAL

VU la Loi Constitutionnglle TRE du 10 Movervré 1950, pro-
mulquée par” Hioréonränes n°15 du 12 Novembre 1950;

vu da Proclamation eu 27 Jenvior 1962 portant" éléction du
Président dela République H

J

* VU Jo Décret Weï/pro du Ler Janvier 1963 portant nomination
des Menbires du Cabinet dé Président de da Répüblique ; L

VU da Loi Ne2/n/é3 eu 2
fr ‘7 de L'accord conélu Le à

jctcbre 1963 portant notÉication
ctobre 1963 ontre. Le Couvérnc
tinée let. La Harvey Aluminum
La mése en. valour dos semence

de Doxé ;

in so6t accôrdé ë 2e Corpagnie dés Dauxites de

TAiS MÂNLCT

gui: ce uñ p
cnides pé 1
gitué à L'intérieur du verritoir è è dé:
annexe C'de La convention eu der Oexobro

on dons Àg périmetre.

it à

#j-relctive à Ladito compagnies

to Lossfore?

€

aisé
4

Article 2./ Chaqio poméo d'exploitation sofotétug We et, à |
 - mctarré do.Cins kilomètres do gôvé, les côtés É
4
|

étsnt perélièles à ceux du rectanglo délini-

tant Le territoire, Gea permis seront déli-
fur et à meou-

“ vyréo par étapes successives au
‘ro de L'avancemant des travaux d'extraction

! cution,
ion de

…. da: LE Compagnie :

cür des Zoncs couvertes par ces °

. Article 3e Î k Arinté
ER E permis, li Compagnie des Bauxites de Guinée
a le droit exclusif de procèder à 1textracr

L . tion, le transport, Ja trengformation, le,

le la Bawdite ev de
Le droit diacquérir.
; toutes usines, instaile- -

vente et l'exportation

el

«: “tons, matéric
5 + de les éxploïter et de prendre toutes
En . mesures à cot Cgard où autrement: qu'e
gera nécessaire en vue d'ùne bonne ep

et machines ÿ ayant trait,
des: —
Ale ju
joitas

“tion, : en |

x Hévelcppenent Econo

nique est

Conakry: Le 2

